             Case: 1:18-cv-07585 Document #: 26 Filed: 03/01/19 Page 1 of 4 PageID #:206



                                  UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

         ERIKA BROWN, LISA SATCHEL,
         KENNETH BREWER, and PHYLLIS GRAY
         on behalf of themselves and all others
         similarly situated,
                                                                 Case No. 1:18-cv-7585
                                 Plaintiffs,
                    v.

         WALGREENS BOOTS ALLIANCE, INC.,

                                 Defendant.


                                               JOINT STATUS REPORT
                 Plaintiffs Erika Brown, Lisa Satchel, Kenneth Brewer, and Phyllis Gray (collectively

        “Plaintiffs”) and Defendant Walgreens Boots Alliance, Inc. (“Defendant” or “Walgreens”)

        (together “the Parties”), by and through counsel, submit this Joint Status Report, and state as

        follows:

        1.       Class Discovery:

                 The Parties have met and conferred regarding how to proceed with class discovery. Each

        of the Parties have given an overview of the types of information they will seek for class discovery.

        The Parties anticipate propounding written class discovery after the Parties provide their responses

        to the Mandatory Discovery, but will defer depositions until after the Court’s ruling on Walgreens’

        pending motion to dismiss.


        2.       ESI Protocol:

                 The Parties have discussed and will work together to develop an ESI protocol. Defendant

        will draft an ESI protocol for Plaintiffs’ review.




4819-0576-6281
             Case: 1:18-cv-07585 Document #: 26 Filed: 03/01/19 Page 2 of 4 PageID #:207




        3.       Adjustment to Scheduling Order:

                 Defendant proposes a modification of the Court’s Scheduling Order, ECF No. 17, to bring

        the schedule in line with a proposed scheduling order currently pending in a companion case in

        the Northern District of California, Bailey v. Rite Aid Corp., No. 4:18-cv-06926-YGR. Defendant

        believes it is an appropriate measure to promote efficiency. Defendant will provide Plaintiffs with

        a proposed schedule adjustment and the Parties will discuss the issue.




        Dated: March 1, 2019                                 Respectfully submitted,


                                                            By: /s/ Mitchell M. Breit______________
                                                            Mitchell M. Breit
                                                            Simmons Hanly Conroy
                                                            112 Madison Avenue, 7th Floor
                                                            New York, NY 10016
                                                            212.784.6422
                                                            mbreit@simmonsfirm.com

                                                            Trent B. Miracle
                                                            Simmons Hanly Conroy
                                                            One Court Street
                                                            Alton, Illinois 62002
                                                            618.259.2222
                                                            tmiracle@simmonsfirm.com

                                                            Attorneys for Plaintiffs


                                                             By: /s/ Peter J. O’Meara
                                                             Peter J. O’Meara
                                                             Foley & Lardner LLP
                                                             321 North Clark Street, Suite 2800
                                                             Chicago, Illinois 60654-5313
                                                             Tel: (312) 832-4914
                                                             Fax: (312) 832-4700
                                                             pomeara@foley.com

                                                             Jay N. Varon (admitted pro hac vice)

                                                        2
4819-0576-6281
             Case: 1:18-cv-07585 Document #: 26 Filed: 03/01/19 Page 3 of 4 PageID #:208



                                                     David L. Rosen (pro hac vice motion to be
                                                     submitted)
                                                     David A. Hickerson (pro hac vice motion
                                                     to be submitted)
                                                     Jarren N. Ginsburg (pro hac vice motion to
                                                     be submitted)
                                                     Foley & Lardner LLP
                                                     3000 K Street, N.W.
                                                     Suite 600
                                                     Washington, D.C. 20007-5109
                                                     Tel: (202) 672-5380
                                                     Fax: (202) 672-5399
                                                     jvaron@foley.com
                                                     dhickerson@foley.com
                                                     drosen@foley.com
                                                     jginsburg@foley.com

                                                     Attorneys for Defendant Walgreens Boots
                                                     Alliance, Inc.




                                                 3
4819-0576-6281
             Case: 1:18-cv-07585 Document #: 26 Filed: 03/01/19 Page 4 of 4 PageID #:209



                                        CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing Joint Status Report was served March 1, 2019,
        via the Court’s ECF system, which will send an electronic copy to all counsel of record.


                                                                    /s/ Peter J. O’Meara




                                                        4
4819-0576-6281
